Title: To James Madison from Richard Forrest, [2 March] 1811
From: Forrest, Richard
To: Madison, James


Dear Sir,Capitol Hill Saturday Night. [2 March 1811]
Judge Anderson seems to think that, some doubts exist respecting the situation of my nomination. Some of the Members think it still in the possession of the Senate, and others that a new one must be made, and as tomorrow is the last day, he conceives it would be well to have it ready in case it should become a question, for the new one to be used only in case of need. I think there is no doubt of the result.
I have sent my Son up to inform ⟨you⟩ of the real state of the case, and beg you to stand by me in this last extremety. I remain most sincerely Your obt. Servt.
Richd. Forrest
